EXHIBIT 10.1

 

AMENDMENT NO. 1 TO THE

AMENDED AND RESTATED

ANNUAL INCENTIVE PLAN

OF

KINDER MORGAN, INC.

 

THIS AMENDMENT NO. 1 (the “Amendment”) to the Amended and Restated Annual
Incentive Plan (the “Plan”) of Kinder Morgan, Inc. is effective as of
January 18, 2017.  Capitalized terms used in this Amendment shall have the same
meanings given to them in the Plan unless otherwise indicated.

 

WHEREAS, the Plan was originally adopted by the Board of Directors (the “Board”)
as the Annual Incentive Plan of Kinder Morgan, Inc., effective as of January 1,
2011. The Plan was amended and restated as the Amended and Restated Annual
Incentive Plan of Kinder Morgan, Inc. by the Board on January 21, 2015, and was
approved the Company’s stockholders; and

 

WHEREAS, the Board desires to amend the Plan as set forth herein.

 

NOW, THEREFORE, the Plan is hereby amended as follows:

 

1.                                      Amendments.

 

a.              Clawbacks

 

Section 3.8 of the Plan shall be deleted in its entirety and replaced with the
following:

 

“3.8        Clawbacks

 

To the extent required by Company policy or applicable laws, rules, regulations
or securities exchange listing requirements, the Company shall have the right,
and shall take all actions necessary, to recover any amounts paid to any
individual under this Plan.”

 

2.                                      Effect on the Plan.  Other than as
specifically set forth herein, all other terms and provisions of the Plan shall
remain unaffected by the terms of this Amendment, and shall continue in full
force and effect.

 

1

--------------------------------------------------------------------------------